DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed as a result of Terminal Disclaimer filed on December 30, 2021.
3.	The closest relevant art is Edo (2004/0187452 A1) wherein Edo teaches a factory interface apparatus (97 in Fig. 2) comprising a first wall (91) having one or more load ports (3) configured to dock one or more substrate carriers (see Fig. 2, paragraph 0025), additional walls forming a factory interface chamber including an access door (see paragraph 0034), an environmental control system (paragraphs 0038-0040) coupled to the factory interface chamber (92) configured to supply a purge gas (0042) to control one or more environmental conditions (humidity and temperature) within the factory interface chamber (92) during substrate transfer through the factory interface chamber (92), a chamber filter (93) configured to filter the purge gas provided to factory interface chamber (92) , and a filter purge apparatus (13 in Fig. 2, paragraph 0031) configured to supply a flushing gas (131) to the chamber filter (92) when the door or valves (4, 5, 122, paragraph 0059) is open in order to minimize moisture contamination of the chamber filter (92) by ambient air (paragraphs 0028 and 0034-0037).  Edo further teaches the purge gas and flushing gas being an inert gas such as Helium gas or Nitrogen gas (paragraph 0028).  Edo teaches the flushing gas comprising clean dry gas having a humidity of 0% (paragraph 0035).  Edo teaches the filter purge apparatus 
4.	Claims 1-20 of this instant patent application differ from the disclosure of Endo in that a filter purge apparatus is configured to supply a flushing gas to a portion of the factory interface chamber located upstream of the chamber filter when the access door is open in order to minimize moisture contamination of the chamber filter by ambient air, wherein the filter purge apparatus is configured to supply the flushing gas in association with the personnel access with the access door into the factory interface chamber or other breach of factory interface chamber which compromises controlled environment of the factory interface chamber.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        January 07, 2022